t c memo united_states tax_court kennison l wakefield and mary l wakefield petitioners v commissioner of internal revenue respondent docket no filed date r determined deficiencies in income_tax for ps’ and taxable years arising from ps’ failure to report income they received in connection with an esop and an s_corporation r’s disallowance of deductions for passthrough losses from ps’ wholly owned partnership and related computational adjustments before trial the parties settled outstanding issues other than ps’ entitlement to deductions for passthrough losses from their partnership and they agreed to try the case as if ps had directly claimed on their individual returns the deductions underlying the passthrough losses held the stipulation of settled issues does not authorize ps to deduct expenses reported by the s_corporation and a related c_corporation or a dollar_figure passthrough loss for from the partnership held further r properly disallowed all deductions for passthrough losses from the partnership for and held further ps failed to substantiate most of the expenses underlying the partnership’s losses for and and those expenses are therefore not deductible ps may deduct expenses as conceded by r and certain expenses that have been adequately substantiated held further ps are liable for penalties under sec_6662 as to any underpayments resulting from r’s disallowance of deductions for passthrough losses from the partnership to the extent ps may not deduct the underlying expenses directly steven r mather for petitioners halvor r melom for respondent memorandum findings_of_fact and opinion wherry judge respondent determined deficiencies and penalties for and as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure after filing of a stipulation of facts a supplemental stipulation of facts a stipulation of settled issues sosi and a stipulation the facts of which are agreed to by the parties and by this reference incorporated herein as well as subsequent concessions the issues remaining for decision are whether the sosi authorizes petitioners to deduct a expenses and or losses reported by corporate entities capital equity resources inc capital equity and or great western sierra holdings inc great western for and and or b a dollar_figure passthrough loss from their wholly owned general_partnership wakefield business enterprises partnership wbe for whether petitioners may otherwise deduct passthrough losses from wbe of dollar_figure dollar_figure and dollar_figure for tax_year sec_2002 and respectively whether petitioners may alternatively deduct any or all expenses reported by wbe for tax_year sec_2002 and on schedules a itemized_deductions for those tax years and whether petitioners are liable for sec_6662 accuracy-related_penalties for tax_year sec_2002 and with respect to any deficiencies resulting from the disallowance of deductions for passthrough losses from wbe to the extent they may not directly deduct the expenses underlying those losses all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue and all rule references are to the tax continued findings_of_fact petitioners petitioners kennison and mary wakefield filed a form_1040 u s individual_income_tax_return for each of the tax_year sec_2002 and as married persons filing jointly petitioners lived in california when they filed their petition at all times during through mr wakefield worked as a stockbroker he did so as an employee first of prudential financial and then of wachovia after it acquired prudential financial mr wakefield received a small salary from prudential but his earnings derived principally from commissions on investment products purchased by clients whose business he brought to the firm before joining the securities industry mr wakefield earned a degree in business administration and marketing at the university of southern california usc and attended two years of law school at the university of san fernando valley as of he had years of experience in the securities industry continued court rules_of_practice and procedure unless otherwise indicated following the parties’ lead we disregard the ownership_change and refer to mr wakefield’s employer simply as prudential wachovia itself was subsequently acquired by wells fargo on petitioners’ tax returns for and mrs wakefield reported her occupation as interior design and reported income and expenses from a residential building refurbishment business on attached schedules c profit or loss from business in she also received wage income from ralph’s grocery co business entities before mr wakefield met a blair stover jr a principal at the accounting firm grant thornton which had been providing accounting services to petitioners after reviewing mr wakefield’s financial situation mr stover recommended that mr wakefield form various business entities including nevada corporations and an esop mr wakefield engaged grant thornton to form the entities for him because he understood that doing so would help him in his taxes as far as what his tax obligations would be mr stover and his team formed the following entities business entities for mr wakefield great western an s_corporation that reported mr wakefield mr stover’s inappropriate unlawful federal and state_income_tax schemes involving roth individual_retirement_accounts and employee stock_option plans esops are well known by this court see eg 137_tc_8 swanson v commissioner tcmemo_2011_156 see also 650_f3d_1099 8th cir affirming an injunction order imposed against mr stover aff’g 731_fsupp2d_877 w d mo as its president and an esop as its sole shareholder on it sec_2001 sec_2002 and tax returns capital equity a c_corporation with a fiscal taxable_year ending on october that reported mr wakefield as its sole shareholder president or owner on it sec_2002 and tax returns and wbe a partnership between petitioners of which mr wakefield served as the designated tax_matters_partner forming these entities enabled petitioners to participate in a management s_corporation_esop transaction designed to reduce ordinary taxable_income by the alleged payment to a newly created s_corporation great western of alleged management fees that were reported by great western as income and passed through to the tax-exempt esop the transaction also involved purported fee payments and expenses allocated between capital equity and wbe in mr stover was permanently enjoined from promoting various tax-shelter schemes including the esop s and parallel c structures see supra note when mr stover and several other individuals including angela parker and kelly webb decamped from grant thornton to another accounting firm kruse mennillo llp kruse menillo mr wakefield followed them and thereafter used kruse mennillo for tax preparation and other services ms parker and or ms webb prepared petitioners’ and the business entities’ tax returns for and they prepared the returns using business and personal_expense summaries that mr wakefield created mr wakefield signed the returns as presented to him by kruse mennillo petitioners claimed deductions for passthrough losses from wbe on schedules e supplemental income and loss of their through tax returns wbe reported income deductions and ordinary losses on forms u s return of partnership income for tax_year sec_2002 and wbe conducted no business activity and incurred no expenses during those tax years the notice_of_deficiency respondent mailed a notice_of_deficiency to petitioners on date on an enclosed form_5278 statement - income_tax changes respondent identified the following adjustments to petitioners’ income for tax_year sec_2002 and for each of those tax years wbe did not elect and was not otherwise subject_to the consolidated audit provisions of sec_6221 through as we explain below petitioners contend that mr wakefield actually incurred and paid the expenses that wbe reported on its returns wbe expenses in connection with his employment as a stockbroker petitioners represent that the same is true of the expenses that capital equity and great western reported adjustment source other income tax_benefit from esop recapture of esop tax_benefit passthrough losses from wbe itemized_deductions exemptions total adjustment sec_2002 dollar_figure big_number --- dollar_figure --- --- big_number --- --- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number --- big_number the notice also determined sec_6662 penalties with respect to the resulting deficiencies petitioners petitioned this court on date disputing the deficiencies and their liability for the penalties settled issues and concessions in the sosi filed date the parties intended to settle all issues related to petitioners’ participation in the management s_corporation_esop transaction in taxable_year sec_2001 sec_2002 and by attributing to them individually the taxable_income that great western reported as having passed through to the esop the sosi thus resolved adjustments through above by providing that petitioners received but did not report ordinary_income of dollar_figure for and dollar_figure for the amount petitioners were obliged to report for dollar_figure represents the net amount of taxable_income they avoided reporting for taxable_year sec_2001 and sec_2002 because of their use of great western in conjunction with the esop the amount petitioners were obliged to report for dollar_figure represents the amount of taxable_income petitioners avoided reporting for taxable_year because of their use of great western in conjunction with the esop respondent in turn conceded the deficiencies he had determined with respect to capital equity and great western the parties further agreed in the sosi that petitioners are liable for accuracy-related_penalties under sec_6662 equal to of dollar_figure of unreported income for and of dollar_figure of unreported income for the sosi identified two issues as outstanding petitioners’ entitlement to deductions for passthrough losses from wbe for all three tax years at issue and their liability for sec_6662 penalties with respect to any underpayments resulting from the disallowance if any of deductions for those losses at trial the parties further refined the disputed issues through an oral stipulation because wbe had conducted no activity and had neither incurred nor the parties characterized all remaining issues as purely computational we agree paid the wbe expenses the parties agreed to treat the wbe expenses as having been reported directly by petitioners on their form sec_1040 the principal issue left for trial was whether petitioners could properly deduct the wbe expenses as unreimbursable business_expenses incurred in connection with mr wakefield’s stockbrokerage job the wbe expenses consisted of the following expense category repairs maintenance rent interest other expenses --- --- dollar_figure big_number --- dollar_figure big_number big_number dollar_figure big_number big_number big_number other expenses detailed1 admin fee travel auto dues publ’ns legal prof’l fees promos mtgs seminars parking telephone internet servs marketing big_number unknown big_number unknown big_number unknown unknown big_number unknown big_number unknown big_number unknown big_number unknown big_number unknown --- big_number big_number big_number big_number big_number --- big_number --- office expense contract labor meals entertainment unknown big_number unknown big_number unknown --- --- big_number petitioners did not supply wbe’s federal_income_tax return and respondent was able to retrieve only the return transcript for that year thus wbe’s tax_return for that year and the accompanying schedules explaining its claimed deductions are not in the record because we lack sufficient evidence to determine the sources to which wbe attributed its dollar_figure of other deductions on its return we list these values as unknown at trial respondent conceded that the following components of the wbe expenses conceded expenses were ordinary and necessary business_expenses and had been adequately substantiated expense franklin covey the chartist sales techs nlh fin servs assocs category dues publ’ns dues publ’ns dues publ’ns legal prof’l fees --- dollar_figure --- --- dollar_figure --- dollar_figure --- --- dollar_figure --- --- respondent also conceded that petitioners had adequately substantiated dollar_figure per year of sec_212 tax preparation expenses we list here only unreimbursed employee business_expenses that may be deductible under sec_162 waterfront hilton seminars nat’l pen co promos mtgs seminars promos mtgs seminars cis marketing marketing hs dent bill good total marketing marketing dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure --- --- dollar_figure dollar_figure --- --- --- dollar_figure respondent maintains that the conceded expenses may have been reimbursable and so are not properly deductible prudential’s reimbursement policy prudential offered reimbursement to its employees for expenses_incurred in connection with the company’s business subject_to an annual cap of approximately dollar_figure to dollar_figure during the years at issue mr wakefield typically sought reimbursement for expenses paid in cash or by check as opposed to those paid_by credit card mr wakefield might possibly have received reimbursement for some of the expenses for which he and or the business entities claimed deductions but that is very improbable given his considerable out-of-pocket expenses and his cash and check payments petitioners’ substantiation evidence at trial to substantiate the expenses underlying their claimed deductions petitioners introduced an exhibit consisting of three types of documents checking and credit card account statements reflecting payments they made in the tax years at issue handwritten expense summaries that mr wakefield prepared and provided to kruse mennillo at the end of each relevant tax_year and annual spreadsheets at least one of which was prepared by kruse menillo allocating stated amounts within various expense categories among great western capital equity and wbe spreadsheets opinion i scope of sosi as a threshold matter we consider whether the sosi authorizes petitioners to deduct expenses and or losses reported by capital equity and or great western and or a dollar_figure passthrough loss from wbe for the sosi resolved what had been the principal issues in this case and in two related cases mr wakefield’s expense summaries also bore handwritten notations from his counsel and from at least one other party presumably someone at kruse mennillo the related cases were great w sierra holdings inc v commissioner docket no and capital equity res inc v commissioner docket no continued the great western esop’s ownership structure and management services with respect to these issues the notice_of_deficiency in this case originally determined adjustments totaling dollar_figure for and dollar_figure for as well as penalties to resolve these issues petitioners agreed to income inclusions of dollar_figure for and dollar_figure for plus specified penalties and respondent conceded the deficiencies he had determined with respect to capital equity and great western and agreed that petitioners are not liable for an accuracy-related_penalty pursuant to sec_6662 for their tax_year and continued in each case shortly after the sosi’s filing the court entered a stipulated decision that no deficiencies in income_tax and no penalties were due from the taxpayer corporation for the subject tax years see great w sierra holdings inc v commissioner t c dkt no date capital equity res inc v commissioner t c dkt no date the amounts shown represent only the adjustments specifically related to great western because these seem like the appropriate points of comparison for the amounts of income petitioners agreed to include omitted from these sums are the adjustments for losses from wakefield partnership itemized_deductions and exemptions adjustment is considered later in this opinion adjustments and are computational are liable only for a penalty for and the parties now dispute whether this agreement incorporated additional implied terms a construing the sosi as its name implies the sosi embodies a partial settlement agreement the parties’ disparate interpretations of that agreement compel us to examine whether it constitutes a valid settlement and if so what its terms are these two inquiries collapse into one ‘a settlement is a contract and consequently general principles of contract law determine whether a settlement has been reached ’ see 108_tc_320 quoting although petitioners’ tax_year is not presently before the court the parties have stipulated that their agreement included this concession by respondent we note it for completeness petitioners have not argued that the sosi is not a valid and enforceable settlement agreement but their expansive interpretation of the sosi’s language suggests that they may have been mistaken as to its scope as with a contract however a unilateral mistake generally will not justify relief from an otherwise valid stipulation see 108_tc_320 explaining that ‘ t his court has declined to set_aside a settlement’ agreement absent fraud or mutual mistake quoting manko v commissioner t c memo aff’d without published opinion 208_f3d_205 3d cir nor will it support adoption of the mistaken party’s interpretation see korangy v commissioner tcmemo_1989_2 56_tcm_989 ‘if the mistake of one party to a written instrument is in thinking that it contains a larger promise by the other party than in fact it does and the other party has no reason to know of this mistake of course the mistaken party cannot hold the other to the large promise that he did not make ’ quoting corbin on contracts sec aff’d 893_f2d_69 4th cir manko v commissioner t c memo aff’d without published opinion 208_f3d_205 3d cir to form a contract parties must objectively manifest their mutual assent to its essential terms id the sosi which counsel for both parties signed could itself satisfy this requirement provided that it delineates the agreement’s essential terms in a manner sufficiently unambiguous as to demonstrate mutual assent we conclude that it does in construing a settlement agreement we again look to contract law see 100_tc_319 applying this rule in the context of a closing_agreement aff’d 47_f3d_168 6th cir see also 87_tc_1451 construing stipulation in accordance with contract law principles cung v commissioner tcmemo_2013_81 at construing stipulation of settled issues in accordance with contract law principles if an agreement is ambiguous we may examine extrinsic evidence to determine the intent of the parties see 92_tc_776 stating this rule in the context of an agreement to extend the period of limitations but in construing an agreement and ascertaining the parties’ intent we look first within the agreement’s four corners rink v commissioner t c pincite here we need not look beyond them the parties focus on the following portion of the sosi in the notice_of_deficiency respondent determined petitioners had unreported income during the years in the amounts and due to the issues shown in the following table year issue other inc recapture of mgt esop tax_benefit tax_benefit from mgt esop tax_benefit from mgt esop amount dollar_figure dollar_figure dollar_figure dollar_figure in resolution of these adjustments the parties agree petitioners received but did not report ordinary_income during the years and in the amounts shown in the following table year amount dollar_figure dollar_figure petitioners contend that the amounts they must include in income pursuant to the foregoing paragraph represent gross_income that great western reported for these tax years and for each of the tax years at issue kruse menillo divvied up mr wakefield’s business_expenses among the business entities and reported some of those expenses on each entity’s return on these premises petitioners reason that the sosi’s first paragraph contemplates their deduction of mr wakefield’s business_expenses allocated to and reported by capital equity and or great western subject_to substantiation requirements petitioners further attempt to reconstruct the complex multiyear deferral scheme that mr stover implemented on their behalf and they trace various claimed expenses and other tax benefits through this structure they contend that on the business entities’ returns kruse menillo reported income and corresponding deductions for payments between the entities petitioners reason that the sosi’s first paragraph contemplates their deduction of one interentity payment in the net amount of dollar_figure deducted on wbe’ sec_2002 return that generated the income they must include for respondent disputes petitioners’ interpretation of the sosi he answers that the sosi does not on its face authorize petitioners to deduct any expenses or losses respondent never understood the sosi to authorize petitioners’ proposed additional deductions petitioners’ elaborate theory for how the scheme operated relies on unsupported speculation and an amount of income reported on one tax_return does not necessarily require a corresponding deduction on another tax_return we agree with respondent’s narrower reading of the sosi’s first paragraph as it relates to deductions for business_expenses that capital equity and or great western reported on its face the sosi does not provide for such deductions it does not associate the required income inclusions with great western but instead simply lists dollar amounts without identifying their source it omits any reference to either great western or capital equity its first paragraph expressly requires only specified income inclusions without alluding to any corresponding deductions the parties did however affirmatively address deductions elsewhere in their agreement the sosi’s third paragraph specifically identifies petitioners’ entitlement to deduct passthrough losses from wbe as an unresolved issue it states the following issues set forth in the notice_of_deficiency remain outstanding year issue losses from wakefield partnership sec_6662 penalty based on losses from wakefield partnership plainly the parties did consider petitioners’ entitlement to deductions when they drafted the sosi they expressly addressed petitioners’ entitlement to deductions that wbe reported but not deductions that great western and capital equity reported had the parties contemplated affording petitioners such deductions we think they would have done so explicitly in the sosi the sosi’s third paragraph thus suggests that the parties did not contemplate the sosi would allow petitioners to deduct expenses that capital equity and great western reported that paragraph also resolves petitioners’ contention regarding deduction of a dollar_figure loss from wbe for the absence of any limitation or qualification on the phrase losses from wakefield partnership makes plain that the sosi neither authorizes nor forecloses petitioners’ deduction of dollar_figure of the net_loss that wbe reported for like the balance of wbe’s reported net_loss for that year the parties expressly designated it an open question we conclude that the sosi unambiguously does not permit petitioners to deduct expenses exceeding those reported on wbe’s returns and leaves open whether they may deduct dollar_figure of loss reported by wbedollar_figure even if the sosi itself were ambiguous the most credible available extrinsic evidence supports the foregoing conclusions because neither party had addressed on brief petitioners’ legal basis other than the sosi if any for deducting the dollar_figure passthrough loss from wbe for we sought supplemental briefing on this issue see order of date to facilitate our proper resolution of that issue we also asked the parties to stipulate if possible or to otherwise brief the source of and factual and or legal basis for the income inclusions that the sosi required see id in response to the latter directive the continued b modifying the sosi we have concluded that the sosi does not authorize petitioners to deduct a dollar_figure passthrough loss from wbe ordinarily this would mean that petitioners may deduct the loss only if and to the extent that it is allowable absent the sosi--eg if it represents an ordinary and necessary business_expense deductible under sec_162 because petitioners’ arguments concerning this loss could be construed as a request to modify or for relief from the sosi under rule e however we first ask whether we should modify the sosi to align with their interpretation stipulations should be enforced according to their terms unless manifest injustice would result 820_f2d_1543 9th cir aff’g tcmemo_1986_23 in exceptional circumstances however we may permit a party to qualify change or contradict a continued parties stipulated that the required income inclusions represent the amount of taxable_income petitioners avoided reporting for tax_year sec_2001 through because of their use of the management s_corporation_esop structure taxable_income is defined in the code sec_63 generally defines taxable_income as gross_income less allowable deductions the parties’ chosen language thus indicates that the income inclusions that the sosi required have already been netted against any allowable deductions that great western reported although this stipulation was not executed contemporaneously with the sosi it is the only relevant and credible extrinsic evidence in the record of the parties’ intent thus looking to extrinsic evidence would not alter our conclusion on this point stipulation where justice requires rule e or if good cause is shown 26_tc_171 in deciding whether to allow a party to modify a stipulation we consider various factors including as relevant here possible injustice to the moving party if the stipulation were enforced dorchester indus inc v commissioner t c pincite citing 85_tc_359 in that vein petitioners protest that unless their interpretation of the sosi prevails they will be denied the same tax_benefit twice to evaluate this claim the court has closely examined the tax returns for wbe capital equity and great western in the record the parties have stipulated that great western was the s_corporation in a management s_corporation_esop structure that mr stover promoted the items of income deduction and loss reported on those returns align with the income flows in the parallel c and esop s structures that mr stover sold to other clients contemporaneously with his services to petitioners see 731_fsupp2d_887 w d mo aff’d 650_f3d_1099 8th cir greatly simplified these structures routed fictional purportedly deductible payments among various entities with different tax years in a shell game designed to generate paper losses while minimizing net taxable_income left in any taxable entity for any_tax year see id here wbe a passthrough_entity reported a net_loss for its tax_year ending date it did so in part by deducting a dollar_figure administration fee allegedly paid_or_accrued in that year capital equity a c_corporation reported dollar_figure of gross_receipts for its overlapping tax_year ending date capital equity reported negative taxable_income of dollar_figure for that tax period due in part to a dollar_figure deduction for commissions accrued or paid that was reported on page of the tax_return under cost_of_goods_sold for its tax_year ending date wbe reported gross_receipts of dollar_figure it ultimately reported negative taxable_income of dollar_figure for that year due primarily to dollar_figure of claimed other deductions according to one of petitioners’ spreadsheets these other deductions consisted of in the parallel c structure an s_corporation would zero out its operating income with deductions for fictitious service fees paid at yearend to a sham corporation with a tax_year ending november or earlier thereby achieving up to months’ deferral for the s_corporation shareholder see united_states v stover f_supp 2d pincite in the esop s structure the sham management company would elect s_corporation status and an esop with the operating company’s individual owner as sole beneficiary would be organized as its sole shareholder thereby achieving indefinite deferral see id pincite the structure mr stover created for petitioners involved a c_corporation and an s_corporation owned by an esop however nothing in the record indicates that there was ever a second s_corporation or any other entity engaged in business operations during the tax years at issue wbe appears to have filled the operating entity role but its deductions served to generate net ordinary losses that would pass through and offset mr wakefield’s employment income rather than to offset operating income of the partnership itself dollar_figure of various itemized business_expenses plus a dollar_figure administrative fee paid to great western an s_corporation great western did indeed report dollar_figure of gross_receipts for that same tax_year with deductions reducing its reported net ordinary_income to dollar_figure no evidence in the record indicates that any services were ever rendered by any of the business entities nor that any of these reported payments were actually made rather the evidence in the record strongly suggests that this entire series of transactions was a sham see eg 137_tc_8 observing in a case involving another stover-created avoidance scheme that w here a series of transactions taken as a whole shows either that the transactions themselves are shams or that the transactions have no ‘purpose substance or utility apart from their anticipated tax consequences’ the transactions are nullified and not recognized quoting 364_f2d_734 2d cir aff’g 44_tc_284 the sosi however appears to respect these transactions as genuine for tax purposes more specifically the sosi treats great western’s reported gross exhibit 8-j at bates page indicates that only the statutorily permitted of the dollar_figure of meals and entertainment_expenses dollar_figure was included in the dollar_figure see sec_274 interest and rent were deducted separately on the income_tax return receipts for representing the last in the series of apparently sham payments as real taxable_income not simply a book entry devoid of economic_substance petitioners contend that the entire series of payments must be respected each item_of_income should correspond to an expense and vice versa consequently the first fee payment in the series--dollar_figure by wbe in should be respected as a genuine expense because wbe also reported dollar_figure in gross_receipts for that year the net_loss would be dollar_figure a deduction for which would pass through to petitioners they advocate reading the sosi to include these implied terms petitioners’ logic does not support modification of or relief from the sosi under rule e and our caselaw the sosi by providing for income without corresponding deductions is arguably at odds with the facts gleaned from examining the business entities’ returns and in 66_tc_312 we continued our long-followed tradition of approving modification of a stipulation of fact to conform it to evidence adduced at trial yet the sosi is a settlement agreement not a pretrial stipulation of fact and we apply more stringent standards in determining whether to disturb such an agreement see 90_tc_315 we regard settlement stipulations as contracts and thus typically require proof of a contractual defense before declining to enforce them when as here enforcement first comes into question at the posttrial brief stage we have been especially reluctant to grant relief see la land exploration co v commissioner 90_tc_630 this reluctance only increases where the party seeking relief was represented by counsel and the settlement stipulation followed from extensive negotiations see lovenguth v commissioner tcmemo_2007_70 93_tcm_1040 when the sosi was filed petitioners had been represented by their current counsel for at least months and had been engaged in settlement negotiations with respondent for at least months they do not cite any unfair or inequitable element of the negotiation process as a basis for modifying the plain language of the sosi we cannot rewrite an otherwise valid settlement stipulation simply because one of the parties hopes to gain a better deal than it originally struck that the sosi embodies a negotiated settlement between the parties not only weighs against modification pursuant to rule e it also undermines the power of petitioners’ reasoning the sosi reflects that petitioners received consideration for their additional income inclusions in the notice_of_deficiency respondent determined dollar_figure of unreported income for and dollar_figure for the parties resolved those adjustments by agreeing upon reduced amounts of dollar_figure for and dollar_figure for reducing the amount for by an additional dollar_figure as petitioners effectively urge would seem to deprive respondent of the benefit of his bargain for the foregoing reasons the court declines to modify the sosi and concludes that petitioners remain bound by the deal they struck with respondent they may not pursuant to the sosi claim deductions for expenses exceeding those reported on wbe’s tax returns or deduct a dollar_figure passthrough loss from wbe attributable to the administration fee it allegedly paid_or_incurred in the court will next consider petitioners’ entitlement to deduct this dollar_figure loss along with their entitlement to other passthrough losses from wbe ii deductibility of wbe expenses as passthrough items the second of the four issues presented in this case is whether petitioners may deduct passthrough losses from wbe for tax_year sec_2002 and we hold they may not as a general_rule the commissioner’s determination of a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither established their compliance with sec_7491’s requirements nor even alleged that it applies accordingly petitioners bear the burden_of_proof wbe’s tax returns for tax_year sec_2002 through report net losses generated through deductions for rents interest and or other expenses petitioners have offered no evidence that they or any of the business entities ever incurred or paid any rent expense indeed wbe’s reported rent expense has no apparent existence beyond its tax returns see 28_tc_1034 noting that a taxpayer’s uncorroborated income_tax return though signed under penalty of perjury need not be accepted as proof for a claimed deduction petitioners conceded at trial that wbe’s reported interest_expenses represented no more than book entries created by their accountants they further conceded that wbe had neither conducted any business with which the expenses claimed on its tax returns were associated nor actually incurred those expenses rather most of the wbe expenses allegedly represent business_expenses incurred by mr wakefield in in their opening brief petitioners classify their payments to nevada corp associates for and as rent for however they classify the payments as professional fees and mr wakefield testified that these payments were for maintaining the corporations connection with his employment if wbe neither incurred nor paid any expenses then it cannot have properly deducted any of the items reported on its returns see welch v helvering u s pincite cf 48_tc_679 summarizing cases allowing one taxpayer to deduct expenses_incurred by another where the taxpayer had actually paid the other’s expenses to protect the payor’s business interests or reputation accordingly respondent properly disallowed all passthrough losses from wbe iii deductibility of wbe expenses as personal itemized_deductions at trial the parties agreed to treat the wbe expenses as having been reported directly by petitioners on their form sec_1040 hence we turn to the third issue presented for decision whether and to what extent petitioners may properly deduct the wbe expenses as schedule a itemized_deductions a applicable law deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deduction rule a 503_us_79 a taxpayer must identify each deduction available show that he or she has met all requirements therefor and keep books_or_records that substantiate the expenses underlying the deduction sec_6001 62_tc_834 the fact that a taxpayer claims a deduction on an income_tax return is not sufficient to substantiate the underlying expense 71_tc_633 rather an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct roberts v commissioner t c pincite under 39_f2d_540 2d cir if a taxpayer claims a deduction but cannot fully substantiate the expense underlying the deduction the court may generally approximate the allowable_amount bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making the court must have some basis upon which to make its estimate however else the allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 if a taxpayer’s records are lost or destroyed because of circumstances beyond his control the taxpayer may instead substantiate the expenses with other credible_evidence see 71_tc_1120 but cf sec_1_274-5t temporary income_tax regs fed reg date providing that for deductions governed by sec_274 taxpayer may substantiate the deductions by a reasonable reconstruction of the expenditures or uses here again although the court generally may estimate amounts any estimate must have a reasonable evidentiary basis see villarreal v commissioner tcmemo_1998_420 76_tcm_920 sec_67 and sec_162 pursuant to sec_67 and sec_162 an employee taxpayer may deduct as miscellaneous_itemized_deductions all of the ordinary and necessary unreimbursable business_expenses paid_or_incurred during the taxable_year in carrying on the trade_or_business of the taxpayer’s employment 79_tc_1 to qualify as an allowable deduction under section a an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 an expense satisfies the second element only if it is directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs an expense qualifies as necessary if it is appropriate and helpful to the taxpayer’s business welch v along with other miscellaneous_itemized_deductions unreimbursable business_expenses are subject_to the of adjusted_gross_income floor under sec_67 sec_1_67-1t temporary income_tax regs fed reg date helvering u s pincite and as ordinary if the underlying transaction is a common or frequent occurrence in the type of business involved see 308_us_488 a taxpayer must establish these essential elements with credible_evidence see sec_1_6001-1 income_tax regs while business_expenses are generally deductible personal_living_and_family_expenses are typically nondeductible see sec_262 a business_expense claimed as a deduction must be incurred primarily for business rather than personal reasons see 72_tc_433 where an expense exhibits both personal and business characteristics the test requires a weighing and balancing of all the facts bearing in mind the precedence of sec_262 which denies deductions for personal expenses over sec_162 which allows deductions for business_expenses 66_tc_515 citing costs of commuting and ordinary clothing as examples of expenses helpful and necessary to an individual’s employment that are essentially personal and hence nondeductible aff’d per curiam 591_f2d_1273 9th cir sec_274 business_expenses described in sec_274 are subject_to rules of substantiation that supersede the cohan doctrine sanford v commissioner t c aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property as defined in sec_280f and including passenger automobiles computer equipment and in the years at issue and up until cellular telephones unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure or use the time and place of the expenditure or use or date and description of the gift the business_purpose of the expenditure or use and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 b reimbursability before we examine mr wakefield’s reported business_expenses in detail we consider whether his employer’s reimbursement policy forecloses the desired deductions respondent maintains that to the extent that any of the wbe expenses were otherwise deductible under sec_162 and or sec_274 they may have been reimbursable and so may not be deducted this position extends to the conceded expenses excluding tax_return preparation fees it is well settled that an employee may not deduct otherwise valid unreimbursed business_expenses if the employee is entitled to reimbursement from his or her employer for such expenditures 788_f2d_1406 9th cir aff’g tcmemo_1984_533 48_tcm_1295 lucas v commissioner t c pincite where the employer imposes a cap on the amount that it will reimburse the employee may deduct otherwise ordinary and necessary business_expenses in excess of the cap to the extent that the expenses have not been actually reimbursed see 97_tc_670 marshall v commissioner tcmemo_1992_65 63_tcm_1976 an employee taxpayer bears the burden of proving that claimed business_expenses were not reimbursable by his or her employer see christine v commissioner tcmemo_2010_144 99_tcm_1591 aff’d 475_fedappx_259 9th cir mr wakefield credibly testified in sum that prudential offered expense reimbursement subject_to a cap of approximately dollar_figure to dollar_figure during the years at issue that he typically sought reimbursement for expenses paid in cash or by check and that he incurred at least dollar_figure of cash expenses each year he testified with certainty that wbe did not claim deductions for any of his cash expenses petitioners have adequately shown that prudential would not reimburse its employees for expenses in excess of dollar_figure per year and that mr wakefield incurred and sought reimbursement for at least that amount of cash expenses therefore on the basis of mr wakefield’s credible testimony we hold that the wbe expenses including the conceded expenses were not reimbursable c the wbe expenses we organize our evaluation of mr wakefield’s expense claims according to the categories defined on wbe’s tax returns administration fee wbe deducted dollar_figure for as an expense for an administration fee to recap the record reflects the following correlations among the business entities’ tax returns wbe’s dollar_figure administration fee deduction for its tax_year ending date correlates with capital equity’s reported gross_receipts of dollar_figure for its overlapping tax_year ending date for that same tax period capital equity deducted dollar_figure for commissions accrued or paid as cost_of_goods_sold which amount correlates with wbe’s reported gross_receipts of dollar_figure for its tax_year ending date according to petitioners’ evidence interpreting the summary figures on wbe’s tax_return transcript for that same tax_year wbe deducted as part of its claimed dollar_figure of other deductions a dollar_figure administrative fee paid to great western great western in turn reported dollar_figure of gross_receipts for that same tax_year with deductions reducing its reported net_income to the dollar_figure that petitioners have agreed to include for pursuant to the sosi petitioners argue that causal connections link these correlating payments and that the dollar_figure they must include in income originated with and directly corresponds to dollar_figure of wbe’ sec_2002 administration fee expense dollar_figure less wbe’s dollar_figure of reported gross_receipts reduced by business_expenses deducted along the way to support this theory they point to the tax returns in the record and the spreadsheet for respondent insists that this evidence does not suffice to prove the sources of the income and deductions on the various entities’ tax returns moreover as we observed supra p the record is devoid of evidence documenting that any of these payments were actually made the court need not resolve these substantiation issues because petitioners’ claim suffers from a more fundamental flaw while the court agrees that the computations should be consistent it knows of no law permitting fictitious deductions or for that matter taxing fictitious income a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 petitioners must show the specific authority for any deduction they claim see melvin v commissioner tcmemo_2009_199 98_tcm_159 they have not done so by order dated date this court specifically sought supplemental briefing on the legal basis if any for deduction by the partnership and or petitioners of an expense corresponding to the income inclusion required by the sosi in their brief submitted in response to that order petitioners failed to point to any provision of the code or any interpretive caselaw or administrative guidance that authorizes their desired deduction instead they argue that disallowing their deduction of the dollar_figure administration fee equates to requiring that they include and pay tax on fictitious income--an inequitable result generally recognition of income does not inexorably prove a corresponding deductible expense for example payments to a promoter in furtherance of a tax_avoidance scheme constitute income to the promoter but they are not deductible under sec_162 by the payor see muhich v commissioner tcmemo_1999_ 77_tcm_2143 furthermore that petitioners might otherwise be obliged to recognize phantom income does not relieve them of their obligation to identify some legal authority for the deduction nor does it permit the court to manufacture such authority from whole cloth in melvin v commissioner t c m cch pincite for example the taxpayers had been required to include cancellation_of_indebtedness_income from which they claimed they received no monetary benefit and sought to offset that ‘phantom’ income by deducting a fee they paid to the agent that had negotiated the cancellation on their behalf the taxpayers had conceded the fee was not deductible under sec_162 or sec_212 and we rejected the authority they proposed sec_61 which manifestly d id not provide for any kind of deduction id pincite accordingly we concluded they had failed to meet their burden_of_proof id pincite petitioners’ phantom income argument amounts in essence to a plea for fairness this court strives to avoid unjust results but we are not a court of equity and cannot ignore the law to achieve an equitable end yeomans v commissioner tcmemo_2009_216 98_tcm_250 moreover the parties’ recent stipulation assuages our fairness concerns in our order of date we directed the parties to stipulate if possible or to otherwise brief the source of and factual and or legal basis for the income inclusions required by the sosi the parties stipulated that the required income inclusions represent the amount of taxable_income petitioners avoided reporting for tax_year sec_2001 through because of their use of the management s_corporation_esop structure taxable_income is a term that is defined in the code sec_63 generally defines taxable_income as gross_income less allowable deductions the parties’ chosen language thus implies that the dollar_figure of income petitioners must include for pursuant to the sosi represents not phantom income but bona_fide net taxable_income that petitioners received and should have reported so interpreted the stipulation is difficult if not impossible to reconcile with petitioners’ theory for deducting the administration fee in sum petitioners have pointed us to no legal basis for their desired deduction of dollar_figure of the administration fee--the dollar_figure that wbe deducted less wbe’s dollar_figure of gross_receipts consequently they may not deduct it travel wbe deducted dollar_figure in travel_expenses for and dollar_figure for mr wakefield’s handwritten expense summaries for through reflect various expenditures on travel including airline tickets taxi and shuttle service car rental and tolls petitioners’ account statements for the three tax years at on brief petitioners characterize mr wakefield’s toll road expenses as office expense rather than travel for because mr wakefield testified that continued issue show payments to inter alia airlines a limousine service rental car agencies and toll lane operators in his testimony mr wakefield emphasized that regular personal communication with his existing clients often face-to-face was essential to his work as a stockbroker this constant contact enabled him to secure new clients through referrals and to persuade existing clients to expand their portfolios mr wakefield further testified that because some of his clients lived in northern california and outside the state in arizona and nevada he traveled to see them on commercial airlines renting cars and using taxis or a shuttle service in connection with his air travel he also drove on toll roads to visit clients travel_expenses fall within the ambit of sec_274 and consequently are subject_to strict substantiation requirements petitioners have failed to meet those requirements mr wakefield generally described his travel destinations and purpose and petitioners’ account statements include dollar amounts for expenditures of the kind claimed but petitioners have utterly failed to substantiate for each expenditure the amount d ates of departure and return continued he used toll roads when visiting clients we analyze these payments as travel_expenses to the extent that he traveled on toll roads between his home and office sec_262 would preclude deduction of these commuting expenses see infra part iii c and number of days away from home spent on business d estinations described by name of city or town and specific business_purpose of the travel see sec_1_274-5t sec_50 fed reg date see also 80_tc_1165 noting that required elements must be proven for each separate travel expenditure for example petitioners’ account statements confirm that they purchased airline tickets but those statements do not disclose which were for trips by mr wakefield to visit clients and which were for petitioners’ personal travel nor do they reveal the dates or destinations of the underlying trips mr wakefield’s testimony offered no greater specificity mr wakefield did testify however that he prepared his expense summaries using meticulous daily diary entries recording the details of each business expenditure from the subjects of luncheon conversations with clients to the purpose and cost of publication subscriptions mr wakefield further testified that he discarded his diaries for and within the last few years before the date trial because kruse mennillo had advised him that he the court notes that in several cases the airline charges occur in pairs suggesting that two seats to the same destination were purchased on the same day notwithstanding sec_274 petitioners have not carried their burden of proving that these air travel_expenses were not personal see 82_tc_538 was obliged to maintain tax records for no more than seven years petitioners first received a notice_of_deficiency in but at trial in mr wakefield averred that he did not know that tax_year sec_2002 through were under examination until just recently he professed no recollection of having signed documents agreeing to extend the period of limitations as to tax_year sec_2002 through petitioners assert that mr wakefield’s discarded diaries would have supplied all of the missing details concerning his travel and that the diaries’ inadvertent destruction should not render the claimed expenses nondeductible this argument will not release them from sec_274’s strict requirements for two distinct reasons first although sec_274 strongly favors contemporaneously produced documentation w here the taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer’s control the taxpayer shall have a right to substantiate a deduction by reasonable reconstruction of his expenditures or use sec_1_274-5t temporary income_tax regs fed reg date if no other documentation is available we may although we are not required to do so accept credible testimony of a taxpayer to substantiate a deduction 122_tc_305 here mr wakefield evidently made no effort to reconstruct his discarded diaries and his vague generalizations at trial will not suffice especially without corroborating evidence see roumi v commissioner tcmemo_2012_2 slip op pincite affirming deductions’ disallowance where taxpayer claimed records satisfying sec_274 had been destroyed by a fire but failed to reconstruct records in any meaningful manner second mr wakefield’s testimony reflects that his diaries were not destroyed due to circumstances beyond his control but rather of his own volition cf sec_1_274-5t temporary income_tax regs supra offering as examples of circumstances beyond the taxpayer’s control destruction by fire flood earthquake or other_casualty although he could not recall precisely when he discarded his diaries for through he testified that he regularly retained his diaries for seven years if so then he would have discarded the diaries relevant here after receiving the notice_of_deficiency and filing his petition in this case at which point he should have been on notice that any_tax records for those years could be relevant evidence see sec_1_6001-1 income_tax regs providing that records must be retained as long as they may be material in the administration of any_tax law in their posttrial brief petitioners insist that mr wakefield learned that his business_expenses were in dispute only while preparing for trial s tatements in briefs do not constitute evidence rule c and cannot supplement the record 99_tc_202 n moreover a volitional act performed under a mistake of fact does not equate to a circumstance beyond the taxpayer’s control particularly when the act is contrary to common sense petitioners have failed to properly substantiate their claimed travel_expenses consequently they may not deduct them meals and entertainment wbe deducted dollar_figure in meals and entertainment m e expenses for and dollar_figure for mr wakefield’s handwritten expense summaries for in their reply brief petitioners offer a slightly different story claiming that the diaries were lost as a result of their being essentially abandoned by their initial counsel in this case they cite prouse v commissioner tcmemo_1982_403 44_tcm_497 for the proposition that a taxpayer may reconstruct records substantiating his or her sec_274 expense deductions when the original records were lost after being left with a third party prouse is inapposite for at least two reasons first petitioners have not reconstructed mr wakefield’s discarded diaries see roumi v commissioner tcmemo_2012_2 slip op pincite second unlike mr prouse mr wakefield did not leave his diaries with a trusted third party in a secure location from which they mysteriously disappeared see prouse v commissioner t c m cch pincite rather mr wakefield’s testimony made clear that he personally disposed of them when he was first asked for them in relation to this case he had already thrown them out through list numerous expenditures on allegedly business-related meals and entertainment including a catered christmas party for clients featuring entertainment they also reflect payments to usc and to balboa yacht club petitioners’ account statements for the three tax years at issue document payments to inter alia dozens of restaurants theater and concert venues a catering service balboa yacht club and usc mr wakefield credibly testified that he frequently treated both existing and prospective clients to meals plays concerts and sporting events to foster these business relationships and generate referrals he averred that the financial markets were always discussed at such events mr wakefield testified that the payments to usc consisted of donations a committee membership fee that secured him access to event tickets and preferential seating and tickets to sporting it appears from petitioners’ substantiation evidence that kruse mennillo may have classified these expenses as promotions rather than as m e on wbe’ sec_2002 return petitioners follow this classification in their brief because of mr wakefield’s testimony concerning their nature and purpose however we analyze them as entertainment_expenses petitioners have not argued that these donations were charitable_contributions deductible under sec_170 and the record does not establish that the payments qualified as such under sec_170 rather petitioners sought to establish their donations as business_expenses whether classified as entertainment_expenses as on wbe’s returns or as business-related gifts such expenses would be subject_to the heightened substantiation requirements of sec_274 events to which he brought clients with regard to the yacht club mr wakefield explained that he did a lot of sailing and that until petitioners sold their sailboat these payments covered monthly slip rental and bottom cleaning for the boat he further testified that he took clients out for meals at the club’s restaurantdollar_figure as an initial matter notwithstanding sec_274 petitioners have not carried their burden of proving that the claimed m e expenses were not personal see 82_tc_538 comparing petitioners’ account statements against mr wakefield’s expense summaries for example it appears that he claimed as a business_expense every meal that he paid for from these accounts during the tax years at issue mr wakefield candidly acknowledged that a few of the meals for which he claimed deductions may have been personal for his wife and himself and far from establishing that maintaining a sailboat was an ordinary and necessary business_expense his testimony indicated mr wakefield’ sec_2002 expense summary lists separate amounts for payments to balboa yacht club all but of which reflecting an apparent misreading of a as a correspond to charges listed on petitioners’ account statements the first eight amounts range from dollar_figure to dollar_figure mr wakefield identified the final two amounts dollar_figure and dollar_figure as payments made solely for meal charges after petitioners had sold their boat that he pursued sailing as a hobby and may have taken clients with him occasionally moreover like travel_expenses m e expenses must satisfy sec_274 see sec_274 and sec_1_274-5t temporary income_tax regs fed reg date and like his claimed travel_expenses mr wakefield’s claimed m e expenses are not adequately substantiated again one can glean the dates when petitioners incurred charges and in what amounts from their account statements but neither these statements nor mr wakefield’s testimony has identified for each expense the date of the entertainment or meal its location its specific business_purpose the attendees and the attendees’ business relationships to mr wakefield see sec_1_274-5t ii - v temporary income_tax regs supra mr wakefield consistently spoke only in broad terms of clients and his sweeping generalizations--such as that the markets were discussed at some point during all of the meals and entertainment events for which he claimed deductions--lacked details sufficient to establish business_purpose that mr wakefield may have previously maintained adequate_records but discarded them before trial will not excuse petitioners’ failure to more meaningfully testify about the events or to otherwise reconstruct those records or present the requisite documentation the court credits mr wakefield’s assertion that he often paid for clients’ meals and bought them event tickets however even if the court had any proper factual basis upon which to estimate petitioners’ deductible m e expenses under cohan because sec_274 applies we lack discretion to do so see sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date hence petitioners may not deduct any of their claimed m e expenses automobile wbe deducted dollar_figure in automobile expenses for and dollar_figure for mr wakefield’s personal_expense summary for reflects that he paid dollar_figure for auto repair and dollar_figure of department of motor vehicles dmv fees and that he drove big_number miles for and he listed mileage and auto expenses including lease payments for a mercedes on his business_expense summaries petitioners’ account statements for the three tax years at issue reflect payments to the dmv mr wakefield explained that he drove regularly for business meeting with slightly more than of his clients away from his office he testified that he made approximately trips per year to visit clients throughout southern california and in arizona mr wakefield used his personal vehicle for business travel but provided kruse mennillo only his total mileage driven for the yeardollar_figure these expenses are nondeductible in their entirety for at least two distinct reasons first under sec_262 no portion of the cost of operating an automobile that is attributable to personal_use is deductible see 53_tc_269 similarly ordinary commuting expenses are not deductible 326_us_465 accord 681_f2d_1157 9th cir aff’g per curiam tcmemo_1981_407 in neither his contemporaneous expense summaries nor in his testimony did mr wakefield make any attempt to segregate use of his car for business purposes from use for personal purposes and commuting miles driven to and from the office to personal appointments to visit friends and on other personal outings were simply lumped in with miles driven on client visits similarly he claimed deductions for the entire cost of car repairs and dmv charges despite the fact that mr wakefield testified that his accountants discounted his mileage using a percentage which the accounting firm determined on its own and apparently assumed reflected his probable actual personal versus business mileage mr wakefield also submitted his total car repair costs as business_expenses ostensibly because kruse mennillo told him he could deduct them these expenses necessarily included a personal component the record provides no factual basis upon which to estimate the business_component of these expenses and in any event the court lacks discretion to make such an estimate see sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs supra second sec_274’s strict substantiation requirements apply to use of and expenses related to passenger automobiles see sec_280f passenger_automobile is listed_property smith v commissioner t c pincite sec_274 demands proof of the date amount and business_purpose of each use or expenditure see sec_1_274-5t income_tax regs fed reg date mr wakefield did not for his business trips identify miles driven to and from each destination along with the date and the business_purpose such as the name of the client whom he visited he testified only very generally that he drove to see clients and he did not articulate a business_purpose for each of the dmv and auto repair charges he incurred and deducted petitioners’ account statements supply only the dates and amounts of such charges in sum petitioners have not adequately substantiated any of mr wakefield’s reported automobile expenses consequently they may not deduct them dues and publications wbe deducted dollar_figure in expenses for dues and publications for and dollar_figure for mr wakefield’s expense summary for reflects that he spent dollar_figure on a subscription to the wall street journal his summary reflects dues and publications expenses for the chartist franklin covey the oechsli institute cabot market letter and the wall street journal the summary lists only publications apparently lumped in with tapes seminars etc mr wakefield testified that the wall street journal was delivered to his office and that he read it to maintain his awareness of market activity in connection with his job mr wakefield’s wall street journal subscription was an ordinary_and_necessary_expense of his employment as a stockbroker and is deductible petitioners’ checking account statement for reflects a dollar_figure payment to the wall street journal on date conversely the court has carefully reviewed petitioners’ account statements those in the record for and and found no evidence of payments to the wall street journal we will accept mr wakefield’s handwritten expense summary which lists a dollar_figure payment for the wall street journal along with his sworn testimony corroborated by the previous year’s check as establishing that petitioners paid dollar_figure for the wall street journal in unlike his summary however mr wakefield’s summary does not reflect a specific itemized expense for the wall street journal because petitioners have not shown or testified as to the amount if any that they actually paid for this newspaper in they may not deduct the alleged subscription cost for that year continuing with respondent has conceded that a dollar_figure subscription to the chartist and payments of dollar_figure to franklin covey for publications were ordinary and necessary business_expenses that have been adequately substantiated petitioners’ bank statement reflects two dollar_figure rounded payments to the oechsli institute nothing in the record indicates what product or service was received in exchange or what business_purpose this payment served however the court will take judicial_notice that this institute helps financial professionals the same is true of the dollar_figure payment for the cabot market letter accordingly petitioners may deduct the dollar_figure of total payments to the oechsli institute and the dollar_figure payment to cabot marketing for finally petitioners have not identified which publications mr wakefield received in or how they related to his business these expenses may not be subject_to the strict substantiation requirements of sec_274 but sec_162 requires more detail than petitioners have offered see commissioner v lincoln sav loan ass’n u s pincite noting that to be deductible under section a item must be inter alia ‘paid or incurred during the taxable year’ for ‘carrying on any trade_or_business ’ a ‘necessary’ expense and an ‘ordinary’ expense in sum petitioners may deduct publication expenses of dollar_figure for and dollar_figure for under sec_162 in addition to the conceded expenses legal and professional fees wbe deducted dollar_figure in legal and or professional fees for and dollar_figure for mr wakefield’ sec_2002 expense summary reflects that he paid dollar_figure to wbe deducted only dollar_figure in publication expenses for therefore only dollar_figure of petitioners’ reported passthrough net_loss from wbe for that year could potentially be attributable to mr wakefield’s wall street journal subscription we must accordingly cap their deduction at that amount respondent has conceded that a dollar_figure sales technologies newsletter subscription mr wakefield purchased in was an ordinary and necessary business_expense that has been adequately substantiated we exclude this concession from the dollar_figure cap because mr wakefield did not classify this payment as a publication expense on his handwritten summary for the year and the record indicates that wbe deducted it as a marketing expense we note that under petitioners’ theory kruse mennillo allocated the balance of the dollar_figure wall street journal expense for to great western and or capital equity neither entity’s return has been adjusted hence any publication expense allocated to and deducted by capital equity a c_corporation reduced its net taxable_income for that year and any publication expense allocated to and deducted by great western petitioners’ wholly owned s_corporation reduced the amount of income that petitioners must include for pursuant to the sosi see supra pp hence allowing petitioners to deduct more than dollar_figure here would result in a duplicative deduction kruse mennillo dollar_figure to hoeppner associates and dollar_figure to nevada corporation associates nca his and summaries also reflect payments to kruse mennillo and nca mr wakefield testified that kruse mennillo charged him dollar_figure for tax preparation in and that the balance paid to the firm in that year was for other services in he again paid kruse mennillo for tax_return preparation and other tax-related services mr wakefield stated that he paid nca to maintain the esop and the business entities and that he paid the law firm hoeppner associates to prepare corporate documents for capital equity and great western petitioners’ account statements document payments to kruse mennillo of dollar_figure in and dollar_figure in the statements do not reflect any professional fee payments in respondent has conceded that petitioners may deduct a dollar_figure payment to nlh financial services for respondent has also conceded that petitioners may deduct dollar_figure of tax preparation fees for each tax_year at issue as a miscellaneous itemized_deduction on schedule a see sec_212 sec_1 a l income_tax regs the court finds that petitioners have adequately mr wakefield did not list this payment as a business_expense on the summary he supplied to kruse mennillo for such that it could have been deducted on wbe’s return substantiated an expense of dollar_figure for tax_return preparation for the record does not disclose how much of the dollar_figure that petitioners paid to kruse mennillo in was for tax preparation nevertheless we find that mr wakefield’s testimony to the prior year’s fee provides a factual basis for an allowance of dollar_figure see vanicek v commissioner t c pincite explaining that the court may estimate the amount of an allowable deduction where evidence in the record provides a factual basis therefor accordingly petitioners may deduct an additional dollar_figure for tax_return preparation for and for beyond the dollar_figure that respondent conceded we cannot however allow any of petitioners’ other claimed deductions for professional and legal fees as noted petitioners offered no substantiating evidence for although their account statements partially substantiate the previous years’ reported expenses those expenses lack any demonstrated nexus to mr wakefield’s job as a stockbroker mr wakefield could not explain what other services beyond inappropriate tax_evasion activities kruse mennillo performed for him let alone what business_purpose they served with regard to the other service providers who formed and maintained the business entities he testified that the business entities were created to reduce his tax_liability nothing in the record tends to prove that these professional and legal expenses were either ordinary or necessary and in any event sec_162 does not permit deductions of payments in furtherance of a tax_avoidance scheme see muhich v commissioner t c m cch pincite these payments are likewise nondeductible under sec_212 see eg 338_f2d_410 2d cir aff’g per curiam 41_tc_131 328_f2d_634 7th cir aff’g tcmemo_1962_306 consequently petitioners may not deduct any of these legal or professional fees promotions meetings and seminars wbe deducted dollar_figure in expenses for promotions and meetings for and dollar_figure in expenses for promotions and seminars for mr wakefield’s expense summaries reflect that he spent cumulatively thousands of dollars in through at the huntington beach waterfront hilton hilton on promotional pens christmas gift baskets for clients and other client gifts a seminars and pens mr wakefield testified that he hosted seminars for clients and prospective or potential clients three to four times each year at the hilton at these seminars he would discuss subjects such as how a presidential_election might affect the stock market or what economic trends to expect for the coming year pay for attendees’ meals and parking and collect their contact information for postseminar followup he also distributed customized pens imprinted with his name and contact details to seminar attendees mr wakefield secured new clients through the seminars respondent has conceded that petitioners may deduct dollar_figure for and dollar_figure for for promotional pens respondent has further conceded that petitioners may deduct seminar-related expenses of dollar_figure for dollar_figure for and dollar_figure for petitioners’ and account statements reflect numerous charges to the hilton in excess of the amounts respondent conceded assuming for the moment that petitioners’ evidence demonstrates that their seminar expenditures were ordinary and necessary expenses of mr wakefield’s employment as a stockbroker we cannot ascertain from that evidence which of the hilton charges relate to the seminars the numbers on petitioners’ account statements do not match those on mr wakefield’s handwritten summaries which do not align with wbe’s returns or with the amounts petitioners cite in their posttrial brief without any reasonable basis to estimate the true amounts of petitioners’ seminar expenditures we decline to find that they may petitioners do not seek to deduct expenses for pens in excess of these amounts deduct these expenditures_for any year in any amounts greater than those respondent conceded see vanicek v commissioner t c pincite b gifts mr wakefield testified that in he purchased christmas gift baskets costing approximately dollar_figure each from a business called wine country for his top clients his prudential financial credit card statement substantiates a dollar_figure payment to wine country gift baskets when asked about the amount he spent in mr wakefield estimated that he had given gift baskets to the top clients that year three entries on his wachovia bank statement substantiate a total expense of dollar_figure like travel m e and automobile expenses expenditures on gifts must meet the heightened standard of sec_274 in particular the taxpayer claiming a deduction must offer evidence to substantiate for each gift its cost date description and business_purpose as well the taxpayer’s business relationship to the recipient sec_1_274-5t temporary income_tax regs fed reg date no evidence in the record confirms that petitioners actually paid for gift baskets in for and petitioners’ evidence of their per-unit cost description and business_purpose derives from their bank statements and mr wakefield’s testimony the court finds mr wakefield’s testimony on these subjects credible although he plainly stated from memory the baskets’ unit price and the number of clients to whom he sent them nevertheless his memory when sales_tax is added is consistent with the numbers on his account statements with respect to the dates of delivery and the recipients’ relationships to him mr wakefield spoke generally of sending the baskets to his top clients at christmas mr wakefield’s testimony records of his top clients and the account statements suffice to substantiate these expenses as required by sec_274 however because sec_274 limits petitioners’ annual gift deduction to dollar_figure per recipient the allowable amounts are dollar_figure for and dollar_figure for dollar_figure parking wbe deducted dollar_figure in parking expenses for mr wakefield’s expense summaries reflect that he paid for office parking in car parking in and parking fees in petitioners’ account statements document payments to ace parking at least once during each tax_year at issue in his testimony mr wakefield explained that he paid a monthly fee to park his car in the lot next to his office mr wakefield testified that the promotional pens he distributed to seminar attendees cost less than dollar_figure each so they do not count toward the dollar_figure limit see sec_274 the cost of parking at one’s workplace like other ordinary commuting expenses is a personal_expense that may not be deducted meiers v commissioner tcmemo_1982_51 43_tcm_454 see also sec_262 neal v commissioner f 2d pincite petitioners may not deduct any of mr wakefield’s parking expenses telephone and internet services wbe deducted dollar_figure of telephone service expenses and dollar_figure of internet service expenses for and a total of dollar_figure for mr wakefield’s expense summaries for through reflect payments for palm pilot and aol internet services as well as payments to three telephone service providers including at t wireless petitioners’ account statements reflect numerous payments to telephone and internet service providers with respect to telephone service mr wakefield testified that he made a number of calls from home but could not elaborate on how often or to whom he made these calls he explained that the numbers on his expense summaries reflected his total phone bills with respect to internet service mr wakefield mobile telephones qualified as listed_property subject_to sec_274’s strict substantiation requirements during the years at issue see sec_280f because petitioners have failed as a threshold matter to establish a nexus between mr wakefield’s telephone and internet expenses and his business we need not discuss these requirements could not describe the purpose of the palm pilot service charges and offered no explanation for the aol charges while the record amply documents that petitioners incurred expenses for telephone service and internet service no credible_evidence links these expenses with mr wakefield’s employment as a stockbroker even assuming that some of the calls mr wakefield made were to clients or otherwise for business sec_262 prohibits petitioners from deducting the costs of their personal calls and petitioners have offered no evidence other than mr wakefield’s testimony that he made a number of business calls from home from which the court could reasonably estimate the portions of their telephone bills attributable to business hence petitioners’ claimed telephone and internet expense deductions must be disallowed in their entirety see vanicek v commissioner t c pincite marketing wbe deducted dollar_figure of marketing expenses for mr wakefield’s expense summary for that year lists expenditures totaling dollar_figure for services from bill good marketing comp view carleton sheets marketing h s dent and cis marketing his summary lists only a dollar_figure expense for brian tracy business clinic because for respondent has conceded that payments to bill good h s dent and cis marketing totaling dollar_figure were all ordinary and necessary business_expenses we consider only the comp view carleton sheets and brian tracy expenses petitioners’ account statements document payments totaling dollar_figure to comp view in at trial however mr wakefield could offer no specific information about his purchase from comp view under cross-examination when confronted with evidence that the company sold and installed audio and video equipment he retreated from his initial generalization that the expense must have been for typical learning seminars for me subscription things for me for my business given mr wakefield’s lack of certainty and memory concerning what he bought from comp view we find that petitioners have not presented credible_evidence that his comp view purchase served a business_purpose accordingly petitioners may not deduct that expense except with respect to h s dent the amount of respondent’s concession equals or exceeds the corresponding amount on mr wakefield’s handwritten summary for h s dent although mr wakefield’s summary reflects payments of dollar_figure and dollar_figure totaling dollar_figure respondent conceded only dollar_figure the difference apparently arises from the parties’ disparate reading of a blurred digit on mr wakefield’s credit card statement mr wakefield read the amount of his date charge to h s dent as dollar_figure whereas respondent reads it as dollar_figure because of the poor quality of the copy the court cannot discern whether the digit is a or an and so will leave the amount of respondent’s concession undisturbed respondent also conceded expenses of dollar_figure for payments to cis marketing for this concession corresponds to a notation on mr wakefield’s expense summary turning to the carleton sheets expense in line with mr wakefield’s summary petitioners’ account statements document a dollar_figure payment at trial mr wakefield testified that mr sheets is well known in the real_estate industry and had marketing ideas and that he had paid for tapes that mr sheets produced even assuming that these tapes represented an ordinary_and_necessary_expense of mr wakefield’s stockbrokerage job their cost would not increase the allowed deduction wbe deducted only dollar_figure in marketing expenses for and respondent has already conceded marketing expenses in excess of that amount see supra note lastly mr wakefield testified and respondent offered no evidence to contradict that he spent dollar_figure in monthly subscription charges throughout on educational tapes and disks produced by brian tracy business clinic the tapes focused on marketing client appreciation and ways to enhance one’s business these instructional tapes represented an ordinary and necessary business_expense to mr wakefield petitioners’ account statements however document only one dollar_figure payment on date to brian tracy business clinic so their deduction is limited to that amountdollar_figure no evidence indicates that any entity other than wbe reported any of mr wakefield’s claimed expenses for hence although wbe did not classify continued in sum in addition to the conceded expenses petitioners may deduct dollar_figure of marketing expenses for under sec_162 office expense wbe deducted dollar_figure in office expenses for mr wakefield’s handwritten expense summary for that year lists expenditures of dollar_figure for office water and dollar_figure at office depot as to the water mr wakefield testified that because prudential did not supply coffee facilities or other refreshments for clients he paid to stock his office with cups and bottled water from arrowhead or sparkletts he described his office depot purchase as consisting of supplies for the computer et cetera but did not specifically articulate a business_purpose for the purchase or even confirm that the computer in question was a business computer or was at his office although sec_162 sets a much lower bar than sec_274 we think mr wakefield’s terse description of his office depot purchase fails to clear it his testimony concerning his office water expense however demonstrated that it was ordinary and necessary to his stockbrokerage business see bruns v commissioner tcmemo_2009_168 98_tcm_30 continued any expenses as marketing related on its return we see no possibility of a double deduction allowing sec_162 deduction of expense for candy and coffee supplied to customers visiting taxpayer’s home_office although mr wakefield’ sec_2002 expense summary lists a total of dollar_figure in payments for office water petitioners’ account statements document only a total of dollar_figure in such payments all to sparkletts hence we conclude that petitioners may deduct dollar_figure in office expenses for under sec_162 contract labor wbe deducted dollar_figure in contract labor expenses for on his expense summary for that year mr wakefield listed payments totaling dollar_figure to employee chris schilling at trial he explained that mr schilling was a recent college graduate and a registered broker whom mr wakefield had hired to assist with his brokerage business mr schilling’s responsibilities included prospecting sending mailers soliciting clients via telephone and obtaining signatures from clients mr wakefield paid mr schilling on an hourly basis usually for eight-hour days three to four times per week mr wakefield further testified that he issued mr schilling a because i had to pay him out of pocket but no form 1099-misc miscellaneous income was stipulated or introduced into evidence on the basis of mr wakefield’s testimony we find that mr schilling’s wages were an ordinary_and_necessary_expense of mr wakefield’s stockbrokerage business however petitioners’ account statements substantiate only three payments to mr schilling totaling dollar_figure these payments tie in with the first three items on mr wakefield’s expense summary but no charges on petitioners’ statements document the remaining five payments listed on the summary accordingly petitioners may deduct no more than dollar_figure in contract labor expenses for under sec_162 because of lack of substantiation that additional payments were made d summary we hold that respondent properly disallowed all of petitioners’ deductions for passthrough losses from wbe for tax_year sec_2002 through pursuant to the parties’ agreement however we have examined wbe’s deductions as if petitioners had claimed them directly on their individual tax returns in addition to the conceded expenses subject_to the limitations of sec_67 and sec_68 petitioners petitioners’ checking account statement reflects that mr wakefield wrote two checks to chris schilling on april and date in amounts corresponding precisely to the first two payments noted on his summary the statement lists a third check payable to c s and written on date in an amount corresponding precisely to the third payment on mr wakefield’s summary may properly deduct the following expenses as unreimbursable business_expenses under sec_162 or with respect to tax preparation fees expenses of producing income under sec_212 category admin fee travel m e automobile dues publ’ns legal prof’l fees tax prep promotions mtgs seminars parking telephone internet servs marketing office expense contract labor --- --- --- --- --- --- --- --- --- --- --- --- dollar_figure dollar_figure --- dollar_figure dollar_figure --- dollar_figure dollar_figure --- --- --- --- --- --- dollar_figure dollar_figure --- --- --- dollar_figure --- --- --- --- iv liability for penalties we move now to the final issue presented for decision namely whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 for tax_year sec_2002 and with respect to any deficiencies resulting from the disallowance of deductions for passthrough losses from wbe to the extent petitioners may not directly deduct the expenses underlying those losses a applicable law sec_6662 imposes an accuracy-related_penalty of of any underpayment that is attributable to specified causes respondent bears the burden of production with respect to petitioners’ liability for this penalty see sec_7491 more specifically respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 once respondent has met his burden of production the burden shifts to petitioners to prove an affirmative defense or that they are otherwise not liable for the penalty see id pincite respondent asserts two justifications for imposition of the penalty on petitioners negligence and a substantial_understatement_of_income_tax for each year see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue code sec_6662 it constitutes ‘a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax as to an individual is an understatement that exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 b petitioners’ liability whether any substantial_understatement exists and if so in what amount will depend upon the recalculation of petitioners’ tax_liability for each year in light of the sosi the parties’ other concessions and the holdings reached in this opinion we leave these calculations to the parties under rule to the extent substantial understatements within the meaning of sec_6662 exist with respect to the tax stated on their and returns petitioners are liable for the penalty under sec_6662 with respect to the portion of each understatement attributable to the disallowance of deductions for passthrough losses from wbe regardless of whether any substantial_understatement is present however petitioners are liable for the negligence_penalty under sec_6662 to avoid this penalty petitioners needed do no more than reasonably attempt to comply with the tax law and keep adequate_records and substantiate items properly pursuant to sec_1 b income_tax regs they did neither of these things first petitioners failed to exercise due care and to act with reasonable prudence see freytag v commissioner t c pincite they engaged first grant thornton and later kruse mennillo to create and maintain multiple business entities as the tax_matters_partner shareholder and or officer of these business entities mr wakefield should reasonably have known that wbe if not all three business entities engaged in no business or other activity wbe existed only on paper--that is on its tax returns mr wakefield who professes to have understood only that wbe served to reduce his tax_liability signed these returns year after year apparently without inquiry or objection moreover mr wakefield provided his accountants with annual expense summaries on which he casually mixed business and personal expenses he used the same accounts for personal and business_expenses then reported all food and beverage charges on those accounts for the entire year as business related because he used his personal automobile for business he sought to deduct all expenses associated with the vehicle notwithstanding its dual function and because he made business calls from home he attempted to deduct his personal phone bills in their entirety as we have repeatedly emphasized a ttempt s to deduct personal expenses in contravention of the plain language of sec_262 constitute negligence bond v commissioner tcmemo_2012_313 at fn ref omitted accord eg cor v commissioner tcmemo_2013_240 at wsb liquidating corp v commissioner tcmemo_2001_9 81_tcm_1007 second we have described at length how petitioners failed to maintain adequate_records and substantiate their tax items they contend in substance that mr wakefield kept meticulous diaries fully substantiating all of their reported expenses that he unwittingly discarded these diaries and that they should be held to a lower standard as a result yet mr wakefield made no attempt to reconstruct the diaries see sec_1_274-5t temporary income_tax regs supra permitting taxpayer to reconstruct substantiating records when originals are destroyed by forces beyond taxpayer’s control instead he offered highly general testimony and in some cases presented no evidence either testimonial or documentary to substantiate claimed expenses see malinowski v commissioner t c pincite5 noting that where sec_274 does not apply taxpayer may offer other credible_evidence in lieu of substantiating records moreover mr wakefield’s testimony reflects that he discarded his diaries for the years at issue after receiving a notice_of_deficiency and petitioning this court see sec_1_6001-1 income_tax regs providing that records must be retained as long as they may be material in administration of the tax law hence even if the rule calculation does not reveal a substantial_understatement within the meaning of sec_6662 petitioners were negligent either way they are liable for the sec_6662 accuracy-related_penalty as to any underpayment with respect to respondent’s disallowance of a deduction for passthrough losses from wbe for each tax_year at issue c petitioners’ defenses as an affirmative defense to the substantial_understatement and negligence penalties petitioners contend that they had reasonable_cause for the positions taken on their returns and that they acted in good_faith see sec_6664 petitioners raise two additional defenses substantial_authority and reasonable basis and adequate_disclosure see sec_6662 as these continued petitioners plead that they relied completely and without question upon their expert accountants at grant thornton and kruse mennillo they allege that they were essentially bamboozled and defrauded by these accountants into purchasing a complex tax-deferral scheme that they never understood and that because they continued to provide expense information in the same manner as before they had no reason to question the accountants’ decisions we determine whether a taxpayer acted with reasonable_cause and in good_faith on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer’s education sophistication and business continued defenses do not explicitly apply to the negligence_penalty and would thus not absolve petitioners from that penalty we do not analyze them at length with regard to both however we note that petitioners have pointed to no authority for their deduction of passthrough losses from a sham_partnership or of inadequately substantiated unreimbursable business_expenses cf sec_1_6662-4 income_tax regs providing that substantial_authority for an item’s tax treatment exists when the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1 b income_tax regs providing that reasonable basis for an item’s tax treatment exists when the treatment is reasonably based on one or more of the authorities weighed in testing for substantial_authority and is more than merely arguable or colorable petitioners’ bare assertions of substantial_authority and reasonable basis would not suffice moreover given their lack of substantiation adequate_disclosure would be of little help see sec_1_6662-4 income_tax regs providing that otherwise adequate_disclosure is irrelevant where item or return position i s not properly substantiated or the taxpayer failed to keep adequate books_and_records with respect to the item or position accordingly petitioners have not established either of their two additional defenses experience sec_1_6664-4 c income_tax regs reliance on professional advice will absolve the taxpayer only if such reliance was reasonable and the taxpayer acted in good_faith id para b good-faith reliance on professional advice is not a silver bullet see freytag v commissioner t c pincite laplante v commissioner tcmemo_2009_226 98_tcm_305 the advice must be from competent and independent parties not from the promoters of the investment or advisers who have a conflict of interest swanson v commissioner tcmemo_2009_31 97_tcm_1127 citing 94_tc_637 aff’d without published opinion 956_f2d_274 9th cir see 471_f3d_1021 9th cir aff’g tcmemo_2004_269 courts have repeatedly held that it is unreasonable for a taxpayer to rely on a tax adviser actively involved in planning the transaction the regulations under sec_6664 did not specifically reference a taxpayer’s education sophistication and business experience as circumstances pertinent to the reasonable_cause analysis until date see t d 2004_1_cb_519 before that date however our decisions similarly identified t he taxpayer’s mental and physical condition as well as sophistication with respect to the tax laws at the time the return was filed as factors relevant to determining reasonable_cause see eg kees v commissioner tcmemo_1999_41 77_tcm_1374 ruckman v commissioner tcmemo_1998_83 75_tcm_1880 escrow connection inc v commissioner tcmemo_1997_17 73_tcm_1705 and tainted by an inherent conflict of interest 135_tc_199 laverne v commissioner t c pincite mr wakefield testified that mr stover pitched him on the multientity structure that petitioners ultimately purchased petitioners have emphasized their reliance on mr stover’s expertise and that of angela parker and kelly webb whom mr stover brought with him from grant thornton to kruse mennillo and who prepared petitioners’ tax returns for through but the advice petitioners received from these individuals was tainted mr stover designed and marketed the structure and he ms parker and ms webb shared a financial interest in providing services to the sham business entities they created for petitioners mr wakefield emphasized that he trusted mr stover’s representations concerning the business entities because grant thornton was a big firm he nevertheless did not hesitate to follow mr stover and his team to kruse mennillo mr wakefield admitted that he did not understand what purpose the business entities served other than reducing his tax_liability but the record does not reflect that he ever sought independent tax_advice see hansen v commissioner f 3d pincite affirming negligence_penalty where taxpayers relied solely on transaction’s promoters and did not independently verify their tax returns see also laverne v commissioner t c pincite affirming negligence_penalty against taxpayers who failed to seek independent advice and against taxpayer who did seek independent advice where investment venture on its face would have raised serious questions in the minds of ordinarily prudent investors mr wakefield was the sole witness to testify at trial his self-serving testimony will not alone establish reasonable_cause w e have found reliance to be unreasonable where a taxpayer claimed to have relied upon an independent adviser because the adviser either did not testify or testified too vaguely to convince us that the taxpayer was reasonable in relying on the adviser’s advice swanson v commissioner t c m cch pincite see also heller v commissioner tcmemo_2008_232 96_tcm_241 upholding penalty where aside from the taxpayer's self-serving testimony there was no evidence in the record as to the specific nature of the professional’s advice aff’d 403_fedappx_152 9th cir mr wakefield should have realized that something was amiss see laverne v commissioner t c pincite he not only has a college education but also attended two years of law school as of he had years of experience in the securities industry and his job consisted of providing financial advice to others yet he executed tax returns as president and tax_matters_partner of companies he professes to have known nothing about we find implausible mr wakefield’s assertion that he signed on the dotted line year after year without even glancing at the returns’ contents had he done so he would have seen that they reported economic activity about which he was he claims wholly ignorant under all the circumstances mr wakefield’s claims that he unquestioningly trusted his expert accountants are simply not credible his testimony demonstrated at best calculated blindness not reasonable reliance for a taxpayer to rely reasonably upon advice the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir see also 425_f3d_1203 n 9th cir quoting three-prong test in neonatology assocs with approval aff’g 121_tc_89 supplemented by tcmemo_2004_43 beyond citing the names of the firms and characterizing the individuals with whom he dealt as cpas mr wakefield offered no information about his advisers’ credentials or experience and petitioners introduced no other evidence concerning their advisers’ qualifications despite the obvious conflicts of interest hence they failed to satisfy the first of the three prongs they likewise fail the third prong as we have explained mr stover and his colleagues devised the deferral scheme at issue and sold it to petitioners see supra p p romoters take the good-faith out of good-faith reliance 136_tc_67 aff’d 684_f3d_84 d c cir accord paschall v commissioner t c pincite 135_tc_199 accordingly petitioners have not met their burden_of_proof with respect to the reasonable_cause defense to the sec_6662 penalties because they likewise failed to adequately prove their other defenses the penalty will apply to any deficiencies resulting from the disallowance of deductions for passthrough losses from wbe to the extent that petitioners may not deduct the expenses underlying those losses directly pursuant to respondent’s concessions or this opinion the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
